DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 1, 2021 is acknowledged.
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2021.
Specification Objection
1.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as “a top surface of the housing” in claim 10 (Spec. ¶ 39) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 8-11 are objected to because of the informalities such as typographical or grammatical error.  For example, the recitation “a first portion the plurality of cooling fins” in claim 8 should have been changed to “a first portion of the plurality of cooling fins.”  Appropriate correction is required.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4, 7, 12-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (hereinafter “APA”) in view of Versluys et al. (US 20180015539) and further in view of Strauβ et al. (US 20120024097).
Claim 1
APA shown in Applicant’s FIGS. 1-3 and described in Spec. ¶¶ 2-5 teaches a speed reducer system (10).  See In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) cited in MPEP § 2129.  Therefore, APA inherently teaches a method for manufacturing the speed reducer system (see MPEP § 2112.02), comprising:
providing a speed reducer (12) including an input shaft (22) and an output shaft (24) extending along a longitudinal axis (22, 24), the speed reducer (12) further including a housing (14) including an outer surface (16, FIG. 1, Spec. ¶ 3); and
forming a plurality of cooling fins (not shown, Spec. ¶ 5) via a casting process directly on
the outer surface (16) of the housing (14), wherein with the housing (14) secured to the speed reducer (12), the cooling fins configured to transfer heat to an environment in which the speed reducer (12) is located by convection.
APA teaches the invention substantially as claimed.  However, APA does not teach: (a) forming the fins by a metal additive manufacturing process; and (b) extending the fins along the longitudinal axis.
Versluys teaches the cooling fins (114, 116, FIG. 2) formed by the metal additive manufacturing process (id. abstract, e.g., ¶¶ 5-6, 12, 16) in order to gain a benefit of smooth internal surfaces to promote efficient fluid flow and heat transfer (id. ¶ 16 et seq.).  
Strauβ teaches to extend the fins (3, FIGS. 1-2, ¶ 59) along the longitudinal axis of the housing (1) in order to improve the heat dissipation (¶¶ 20-26).   
It would have been obvious to a person having ordinary skill in the art (hereinafter “PHOSITA”) at the time of filing of the application to:
a.	Form APA’s fins by the metal additive manufacturing process in order to gain the benefit of smooth internal surfaces to promote efficient fluid flow and heat transfer as taught or suggested by Versluys; and
b.	Extend the fins along the longitudinal axis in order to improve the heat dissipation as taught or suggested by Strauβ. 
The use of additive manufacturing process for making APA’s fins, and the extension of the fins along the longitudinal axis would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
APA teaches the outer surface (16) having a contoured shape (26) and the plurality of cooling fins (i.e., add-on cooling fin assemblies) formed on the contoured shape (26) of the outer surface (16) as seen in Spec. ¶ 5.  
Claim 3
Strauβ teaches to form the fins (5, ¶ 61) on the housing (1) to extend parallel to the longitudinal axis (FIGS. 2-3) in order to improve the heat dissipation (¶¶ 20-26).   
It would have been obvious to the PHOSITA at the time of filing of the application to form the fins on the housing to extend parallel to the longitudinal axis in APA’s speed reducer formed by metal additive manufacturing process of Versluys in order to improve the heat dissipation as taught or suggested by Strauβ.  KSR.
Claim 4
Strauβ teaches the plurality of cooling fins (6, ¶¶ 62 and 126) on the housing to extend obliquely to the longitudinal axis (FIGS. 3, 7-8).
Claim 7
Versluys’ method includes generating a digital model of the article that comprises an internal cavity (id. abstract; e.g., ¶¶ 15, 16; claims 1 and 9).  Thus, Versluys’ method comprises the step of determining a plurality of dimensional parameters for each of the plurality of cooling fins (114, 116); and forming each of the plurality of cooling fins (114, 116) based on the plurality of dimensional parameters because the digital model inherently has the dimensional parameters.
Claim 12
Versluys’ cooling fins are formed at least in part from one or more metal materials selected from the group consisting of: pure metals, copper, copper alloys, aluminum, aluminum alloys, steel, stainless steel, magnesium, magnesium alloys, titanium, titanium alloys, cast iron, nickel alloys, and chrome alloys as seen in, e.g., ¶¶ 16-17.  Note that with an element written in Markush form, the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art.  See Fresenius USA Inc. v. Baxter International Inc., Fed. Cir., No. 2008-1306, 9/10/09 citing Schering Corp. v. Geneva Pharmaceuticals Inc., 339 F.3d 1373, 1380, 68 USPQ2d
1760 (Fed. Cir. 2003) (66 PTCJ 428, 8/8/03).  See also MPEP §§ 2117 and 2131.02.
Claim 13
Versluys’ metal additive manufacturing process is selected from the group consisting of: laser powder forming, fused filament fabrication, selective laser sintering, direct selective laser sintering, direct metal laser sintering (DMLS), selective laser melting (SLM), electron beam sintering, electron beam melting (EBM), and direct metal deposition.  Ibid. ¶¶ 3, 12; claims 9-10.
Claim 14
At least one of Strauβ’s cooling fins (5, 9) includes a cross-section defined by a base (see Appendix 1 hereinafter “Ap. 1”) and an outer edge (Ap. 1) opposite the base (Ap. 1), and opposite side surfaces (Ap. 1) defining a width that extends from the base (Ap. 1) to the outer edge (Ap. 1).  
Claim 25
APA teaches the housing (14) including a top wall (28, FIG. 2, ¶ 3), opposite sidewalls (32), and corners (30) connecting the opposite sidewall (32) to the top wall (28).  In addition, Strauβ teaches the plurality of cooling fins (6, FIGS. 3, 7-8) formed on the outer surface of the housing (1) so as to extend along the longitudinal axis in an oblique orientation to the longitudinal axis along the top wall and corners (FIGS. 3, 7-8).
4.	Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over APA in
view of Versluys and Strauβ as applied to claim 1 above, and further in view of Kimura et al. (US
20150296658).
Claim 5
Strauβ’s plurality of cooling fins (3, FIGS. 3, 5, 7) are formed to define a height extending from the outer surface of the housing (1).
APA, Versluys and Strauβ teach the invention as claimed except the cooling fins, each tapered in height along the longitudinal axis from a second end of the cooling fins located toward the output shaft to a first end of the cooling fins located toward the input shaft.
Kimura teaches the cooling fins (52, FIGS. 1, 5, 10, ¶ 35 et seq.), each tapered in height along the longitudinal axis (e.g., the central axis of 12 shown by a broken line in FIG. 9) from a second end of the cooling fins (52) located toward the output shaft (22) to a first end of the cooling fins located toward the input shaft (12) in order to improve the cooling efficiency (¶ 6).  
It would have been obvious to the PHOSITA at the time of filing to change the shape of Strauβ’s plurality of cooling fins to the tapered shape, each tapered in height along the longitudinal axis from the second end of the cooling fins located toward the output shaft to the first end of the cooling fins located toward the input shaft in APA’s speed reducer formed by Versluys’ process in order to improve the cooling efficiency as taught or suggested by Kimura.  KSR.  See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which the PHOSITA would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) cited in MPEP § 2144.04. 
Claim 6
APA teaches a fan (18) on the input shaft (22) and further comprising mounting a shroud (20) around the fan (18).  Similarly, Strauβ teaches a fan (2) on the input shaft (FIG. 3, ¶ 124) and further comprising mounting a shroud (8) around the fan (2) so the shroud (8) is positioned around the first end of the cooling fins (3) formed on the outer surface of the housing (1).
Claim 14
At least one of Kimura’s cooling fins (52, FIG. 10) includes a cross-section defined by a base (unnumbered, FIG. 10) and an outer edge (at 52 in FIG. 10) opposite the base, and opposite side surfaces (unnumbered, FIG. 10) defining a width that extends from the base to the outer edge.  
5.	Claims 1, 8, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Versluys, and further in view of Martin et al. (US 20180345353).
Claim 1
APA shown in Applicant’s FIGS. 1-3 and described in Spec. ¶¶ 2-5 teaches a speed reducer system (10).  See In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) cited in MPEP § 2129.  Therefore, APA inherently teaches a method for manufacturing the speed reducer system (MPEP § 2112.02), comprising:
providing a speed reducer (12) including an input shaft (22) and an output shaft (24)
extending along a longitudinal axis (22, 24), the speed reducer (12) further including a housing
(14) including an outer surface (16, FIG. 1, Spec. ¶ 3); and
forming a plurality of cooling fins (not shown, Spec. ¶ 5) via a casting process directly on the outer surface (16) of the housing (14), wherein with the housing (14) secured to the speed reducer (12), the cooling fins configured to transfer heat to an environment in which the speed reducer (12) is located by convection.
APA teaches the invention substantially as claimed.  However, APA does not teach: (a) forming the fins by a metal additive manufacturing process; and (b) extending the fins along the longitudinal axis.
Versluys teaches the cooling fins (114, 116, FIG. 2) formed by the metal additive manufacturing process (id. abstract, e.g., ¶¶ 5-6, 12, 16) in order to gain a benefit of smooth internal
surfaces to promote efficient fluid flow and heat transfer (id. ¶ 16 et seq.).  
Martin teaches the fins (212, 212’) extending along the longitudinal axis (A, FIGS. 6, 8-9) of the housing (200) in order to, inter alia, define an external flow passage (¶¶ 4-6, claims 1-20).   
It would have been obvious to the PHOSITA at the time of filing of the application to:
a.	Form APA’s fins by the metal additive manufacturing process in order to gain the benefit of smooth internal surfaces to promote efficient fluid flow and heat transfer as taught or suggested by Versluys; and
b.	Extend the fins along the longitudinal axis in order to, inter alia, define an external flow passage as taught or suggested by Martin.  KSR. 
Claim 8
Martin teaches the first portion of the plurality of cooling fins (212) formed on the housing (202) in a spiral shape (214, FIG. 8) around the longitudinal axis (A).  Ibid. ¶ 25.
Claim 9
The outer surface of Martin’s housing (202) includes first and second arcuate corners (at first and second rings 216 and 240 in FIG. 8, ¶¶ 27, 32) and the spirally shaped cooling fins are located on each of the first and second arcuate corners (216, 240) of the housing (202).  Ibid. ¶ 25.
Claim 14
At least one of Martin’s cooling fins (212, 212’, FIG. 6) includes a cross-section defined by a base (see Appendix 2 hereinafter “Ap. 2”) and an outer edge (Ap. 2) opposite the base, and opposite side surfaces (Ap. 2) defining a width that extends from the base (Ap. 2) to the outer edge.  
Claim 19
Martin’s side surfaces (Ap. 2) are serpentine as seen in, e.g., FIGS. 6 and 9.  On the other hand, the serpentine fins are well known.  See, e.g., US 3,191,418 of Modine and MPEP § 2144.03.  
Indication of Allowable Subject Matter
Claims 10-11, 15-18 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. 	US 10,458,534 of Liou et al. teaches a speed reducer system (10) comprising a speed reducer (12) including input and output shafts (22, 24), a housing (14), and add-on cooling fins (36).  However, Liou does not teach or claim the metal additive manufacturing process (id. claims 1-19); and
b. 	US 10,578,205 of Rakuff et al. teaches a speed reducer system (10) comprising a speed reducer (12) including input and output shafts (22, 24), a housing (14), and add-on cooling fins (26).  However, Rakuff does not teach or claim the metal additive manufacturing process (id. claims 1-20).   
Communication
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to VINH LUONG whose telephone number is (571)272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656